Citation Nr: 1708949	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder to include as related to Gulf War environmental exposure and asbestos exposure.

2.  Entitlement to service connection for coronary artery disease to include as due to Gulf War environmental exposure, asbestos exposure, and obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2012, the Veteran testified at a hearing at the RO before a Decision Review Officer.  A transcript of the proceeding is of record. 

The Veteran also appealed an October 2012 rating decision denying claims for service connection a liver disability, breathing problems, gout, and a kidney disability.  A statement of the case (SOC) was issued in November 2013, but the Veteran did not perfect the appeal.  Therefore, these issues are not before the Board. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The record reflects that the Veteran was awarded SSA disability benefits in December 2013 with a disability onset of April 2012.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As no effort was made to obtain the records associated with the Veteran's application for these benefits, the appeal must be remanded so that records from the SSA may be obtained.

In addition, the Veteran testified in December 2012 to being diagnosed with sleep apnea via a November 2011 fee-basis sleep study, confirmed as a December 2012 study in VA treatment notes, and his VA treatment notes show sleep apnea being treated at VA in 2012.  However, no records of the sleep study are associated with the claims file, and the most recent VA treatment notes are dated in March 2013.  Therefore, all outstanding VA and private treatment notes should also be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the Veteran testified that he had been experiencing sleep apnea symptoms since service, noting that his shipmates complained about his snoring.  A July 2012 VA respiratory examination was not pertinent to sleep apnea, and a September 2013 VA examination was only relevant to assessing whether the disability was an undiagnosed illness associated with Persian Gulf War service.  Therefore, the Veteran should be afforded an examination to assess whether the Veteran's sleep apnea is directly related to his military service.  

Finally, with respect to the Veteran's coronary artery disease claim, one theory of entitlement he has advanced is that this disability is a result of his sleep apnea.  Thus, the two claims are inextricably intertwined and the coronary artery disease claim must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).
 
Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include but not limited to, VA treatment records dated from March 2013 to the present and the 2011 fee-basis sleep study.  

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of his sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to in-service activities, events, or injuries described by the Veteran. 

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of in-service injury or events or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  If the Veteran's sleep apnea is found to be service-connected, an opinion should be obtained from a physician with sufficient expertise to determine the nature and etiology of the Veteran's coronary artery disease.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder was caused or permanently worsened by his obstructive sleep apnea.  If the examiner believes that the coronary artery disease was permanently worsened by service-connected disability, he or she should attempt to identify the baseline level of disability that existed prior to the onset of aggravation. 

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of in-service injury or events or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  Undertake any other development determined to be warranted.
 
5.  Then, should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




